— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered April 5, 1983, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In view of the defendant’s competent responses to the trial court’s inquiries as well as the testimony of two psychiatrists to the effect that he was fit to proceed, the record provides an ample basis upon which to conclude that the defendant was competent to proceed at the time his guilty plea was entered. The defendant’s application to withdraw the plea was properly denied.
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Niehoff, Weinstein and Spatt, JJ., concur.